Citation Nr: 1416506	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for right knee strain with narrowing of the medial compartment consistent with post-surgical meniscectomy, patellar chondromalacia with degenerative joint disease, and residual scarring.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990 and also had a subsequent period of service.

This matter came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, denied entitlement to an increased rating for a right knee disability.  

This matter was remanded in June 2012.  The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised of any further action he should take.


REMAND

In its prior remand the Board instructed that the Veteran should be afforded an examination and that the examiner should indicate whether there was functional impairment due to a number of factors, including weakness; and opine as to the additional limitation of motion attributable to those factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the resulting examination in August 2012, the examiner responded to the Board's instruction by noting the Veteran's report of pain and weakness, but did not opine as to additional limitation of motion.  The Board is required to remand the appeal for compliance with its remand instruction.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the August 2012 examination to clarify whether the Veteran has additional limitation of motion due to pain or weakness; and if so, the extent, in degrees of the additional limitation of motion.  This information is required by VA regulations as interpreted in court decisions.

If the examiner is unavailable or unable to provide the clarification, the Veteran should be afforded a new examination.  The examiner should report the ranges of right knee extension and flexion; and the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

The examiner should also note the extent of any subluxation or instability.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



